UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-7736



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


MICHAEL MCRAE, a/k/a Clyde McRae,

                Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert J. Conrad, Jr.,
Chief District Judge. (3:07-cv-00416-RJC; 3:04-cr-00295-RJC-DCK-1)


Submitted:   March 25, 2008                 Decided:   March 28, 2008


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael McRae, Appellant Pro Se. Kimlani Murray Ford, OFFICE OF
THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Michael McRae seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2255 (2000) motion.                  The order is

not   appealable    unless       a    circuit    justice   or    judge   issues     a

certificate of appealability.            See 28 U.S.C. § 2253(c)(1) (2000).

A certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                        28 U.S.C.

§   2253(c)(2)   (2000).         A   prisoner     satisfies     this   standard    by

demonstrating      that    reasonable      jurists     would      find   that     any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district     court    is       likewise    debatable.        See   Miller-El

v. Cockrell, 537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529

U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir.

2001). We have independently reviewed the record and conclude that

McRae has not made the requisite showing.              Accordingly, we deny a

certificate of appealability, deny leave to proceed in forma

pauperis, and dismiss the appeal.               We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                         DISMISSED




                                        - 2 -